Citation Nr: 0823971	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-20 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The service department certified that the veteran had 
recognized military service from March 1945 to May 1946.  He 
died in July 1976.  The appellant is the widow of the 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.

On June 2, 2008, the appellant's motion to advance her case 
on the Board's docket was granted pursuant to 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900 (c). 


FINDINGS OF FACT

1.  By a December 1999 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  

2.  In May 2004, the appellant filed an application to reopen 
her claim for service connection for the cause of the 
veteran's death.   

3.  The evidence received since the Board's December 1999 
decision, when considered by itself, or in the context of the 
entire record, relates to an unestablished fact necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death, and it raises a reasonable 
possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 1999 decision, in which the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death, is final. 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.  Because the evidence received since the December 1999 
Board decision is new and material, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.

As the disposition herein reached is favorable to the 
appellant to the extent indicated, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated. 



II.  Legal Criteria

Service Connection, General

Service connection may be granted for an injury or disease 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, to include endocarditis (that 
covers all forms of valvular heart disease), becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id. 

Presumptive Service Connection, Prisoners of War

Section 3.309(c) provides that if a veteran is a former POW, 
certain, enumerated diseases "shall be service connected if 
manifest to a degree of disability of 10 percent or more at 
any time after discharge or release from active . . . service 
even though there is no record of such disease during service 
. . . ."  38 C.F.R. § 3.309(c); accord 38 U.S.C.A. § 
1112(b).  The qualifying diseases are: psychosis; any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite; post- traumatic 
osteoarthritis; atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, arrhythmia); stroke and its 
complications; avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy except where directly related to infectious 
causes; and cirrhosis of the liver.  38 C.F.R. § 3.309(c); 
accord 38 U.S.C.A. § 1112(b).

Service Connection, Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related. 38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c).

New and Material Evidence

If an appellant does not file a substantive appeal to an RO 
decision within the applicable time period prescribed in 38 
C.F.R. § 20.302(b), such a decision becomes final pursuant to 
38 C.F.R. § 20.1103.  See also 38 U.S.C.A. § 7105.  38 
U.S.C.A. § 5108, however, provides an exception to the rule 
of finality by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the appellant filed her May 2004 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.

38 C.F.R. § 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.

If the Board determines that the appellant has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Bown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
a veteran has presented new and material evidence, the Board 
"must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").    


III.  Analysis

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the Board in a December 1999 decision.  In that decision, the 
Board noted that the veteran had died in July 1976 due to 
chronic valvular disease and that at the time of his death, 
service connection was not in effect for any disorder.  The 
Board also reported that the service department had not 
verified any period of POW service, and that there was no 
medical evidence of a nexus between chronic valvular disease, 
the cause of the veteran's death, and the veteran's military 
service.  Thus, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death.  
That decision is final.  38 U.S.C.A. § 7104.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108.  
Because the December 1999 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection for the cause of the 
veteran's death should be reopened and re-adjudicated on a de 
novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
273 (1996).     

The evidence of record at the time of the December 1999 Board 
decision consisted of the veteran's service medical records, 
a March 1960 certification from the United States Army, a 
private medical statement from A.C.B., M.D., received in 
April 1960, letters from the veteran, dated in April 1960 and 
November 1971, the veteran's death certificate, an undated 
note from C.C.V., M.D., a November 1978 letter from Dr. 
C.C.V., letters from the appellant, dated in September 1996, 
September 1997, and April 1997, affidavits from J.M., C.A., 
D.G., Q.P., T.C., P.A., and A.L., received in May 1997, and a 
Memorandum for File, dated in September 1997.    

The veteran's service medical records are sparse and 
essentially consist of a Personnel Record, Army of the 
Philippines, with attached physical examination report, dated 
in August 1945; a Report of Physical Examination, dated in 
May 1946; an Affidavit for Philippine Army Personnel, dated 
in May 1946; and a second Affidavit for Philippine Army 
Personnel, dated in July 1947.  In the August 1945 physical 
examination report, the veteran's cardiovascular system was 
clinically evaluated as "normal."  In the May 1946 physical 
examination report, the veteran's heart was clinically 
evaluated as "normal."  In the May 1946 Affidavit for 
Philippine Army Personnel, in regard to the veteran's wounds 
and illnesses incurred during service, it was noted that he 
had malaria and dysentery.  In the July 1974 Affidavit for 
Philippine Army Personnel, it was reported that the veteran 
did not have any wounds or illnesses incurred during service.   

In March 1960, the United States Army certified that the 
veteran rendered honorable service with the recognized 
guerrillas from March 1945 to May 1946.  Specifically, he was 
in missing status from March 3, 1945 to April 12, 1945; he 
had recognized guerrilla service from April 13, 1945 to 
August 23, 1945; and he had Regular Philippine Army service 
from August 24, 1945 to May 11, 1946.  The United States Army 
also certified that the veteran did not have POW status.   

In April 1960, the RO received a private medical statement 
from the veteran's physician, Dr. A.C.B.  In the statement, 
Dr. B. indicated that he had treated the veteran in July 1946 
for defective hearing.  According to Dr. B., he again treated 
the veteran in December 1947 for complaints of slight fever, 
general malaise, chest pain especially on the left side 
noticed a few days after discharge from the military service, 
generalized debility, back pain, cough with sticky 
expectoration, spitting of blood, and very poor hearing.  The 
veteran reported having hemoptysis for the first time in the 
latter part of November 1947.  The diagnosis was pulmonary 
tuberculosis.   

In a letter from the veteran, dated in April 1960, he stated 
that he suffered from residuals of Japanese torture.  In a 
November 1971 letter from the veteran, he indicated that he 
was "concentrated at Capas, Tarlac [sic]."   

According to the certified death certificate, the veteran 
died in July 1976.  The cause of his death was chronic 
valvular disease.  

In September 1978, the appellant filed an application for 
entitlement to service connection for the cause of the 
veteran's death.  At that time, she attached to her 
application an undated note, handwritten on a voting ballot, 
from the veteran's psychiatrist, Dr. C.C.V.  In the note, Dr. 
V. stated that the veteran suffered dietary deficiencies as a 
POW that led to a nervous disorder.  In a November 1978 
letter from Dr. V., Dr. V. further reported that he had 
treated the veteran for schizophrenia from 1942 to 1976.  The 
psychiatrist opined that the veteran died mentally sick and 
that mental illness, whether a primary or secondary cause, 
led to the veteran's physical deterioration.     

In an informal application from the appellant, dated in May 
1982, the appellant alleged that the veteran developed 
malaria, dysentery, beriberi, avitaminosis, dietary 
deficiencies, and psychoneurosis while he was a POW.   

In a September 1996 letter, the appellant maintained that the 
veteran was released from a POW camp in June 1942.  In a 
September 1997 statement from the appellant, and an April 
1997 POW questionnaire, the appellant contended that the 
veteran was a POW from April 1942 to October 1942.  

In May 1997, the appellant submitted affidavits from several 
people who knew the veteran.  Four friends, J.M., C.A., D.G., 
and Q.P., stated that they were interned in the same POW camp 
as the veteran in 1942, and two of these friends stated that 
the veteran was released from a POW camp in September 1942.  
Giving no dates, T.C. and P.A. indicated that they were 
interned at the same POW camp as the veteran.  In addition, 
according to A.L., he was the mayor and guaranteed the 
veteran's release from a POW camp.  

In a Memorandum for File, dated in September 1997, the RO 
stated that the Service Department had certified that the 
veteran rendered honorable service with the recognized 
guerrillas from March 1945 to May 1946.  The RO noted that 
the Service Department's certification did not indicate any 
POW or U. S. Armed Forces for the Far East (USAFFE) status 
for the veteran.  The RO indicated that the processing 
affidavit which the veteran signed in July 1947 showed that 
he was called to active duty on November 2, 1941; was 
inducted into USAFFE on the following day; surrendered on 
April 9, 1942; was a POW until his release on October 15, 
1942; stayed at home from October 16, 1942 to August 9, 1942; 
joined the guerrillas on August 10, 1942; was processed on 
May 12, 1946; was discharged on May 18, 1946; and was 
reprocessed on July 16, 1947.  According to the RO, during 
the veteran's lifetime, he claimed benefits under Public Laws 
97-37 and 100-322.  The veteran's claim was denied because 
the RO determined that the evidence did not establish that 
the veteran was a POW during recognized.  The veteran's 
surviving spouse was attributing the veteran's death to his 
being a former POW.  According to the veteran's widow, the 
veteran was a POW from April 9, 1942 to October 15, 1942.  
The veteran's surviving spouse submitted affidavits from 
friends who maintained that they were detained with the 
veteran.  The RO concluded that the evidence of record was 
insufficient to support a finding that the veteran met the 
criteria of a former POW under 38 C.F.R. § 3.1(y).  The RO 
indicated that while there was evidence submitted that would 
tend to show that the veteran was a POW, a finding of the 
same could not be warranted, especially in view of the 
Service Department finding that his military service was only 
from March 3, 1945 to May 11, 1946.  According to the RO, 
even if the veteran indeed had been incarcerated from April 
9, 1942 to October 15, 1942, the evidence was inclined to 
show that it would have occurred before the veteran's entry 
into active service.  The RO noted that the veteran had no 
certified USAFFE status and VA was bound by the Service 
Department certification of his guerrilla service.  Thus, the 
RO determined that entitlement to benefits under the 
provisions of Public Laws 97-37 and 100-322 could not be 
established.      

In February 1999, the U.S. Army Reserve Personnel Center 
verified that no change was warranted in the prior recognized 
dates of service for the veteran.  

Evidence received subsequent to the December 1999 Board 
decision consists of a March 2000 letter from the appellant, 
a Certification from the General Headquarters, Armed Forces 
of the Philippines, Office of the Adjutant General, dated in 
March 2001, a private medical statement from M.D.P., M.D., 
dated in December 2003, a private medical statement from 
E.T.C., M.D., dated in September 2004, a private medical 
statement from B.R., M.D., dated in March 2005, a private 
medical statement from S.G., Medical Records Senior Librarian 
at the Dr. Paulino J. Garcia Memorial Research & Medical 
Center in Cabanatuan City, dated in June 2005, copies of 
medical articles from the Internet, and a duplicative copy of 
the May 1946 Affidavit for Philippine Army Personnel.  

In a letter from the appellant, dated in March 2000, the 
appellant maintained that her husband was a POW and suffered 
from malaria, dysentery, beriberi, and avitaminosis while he 
was detained as a POW.  

In a Certification from the General Headquarters, Armed 
Forces of the Philippines, Office of the Adjutant General, 
dated in March 2001, it was noted that the veteran was a POW 
from April 9, 1942 to April 12, 1942, and from April 13, 1942 
to October 14, 1942.  It was also reported that the veteran 
incurred a sickness of malaria and dysentery from August 10, 
1942 to October 14, 1942, and from October 15, 1942 to July 
31, 1943.   

In a private medical statement from Dr. M.D.P., dated in 
December 2003, Dr. P. stated that the veteran was a POW 
during World War II, interned at Capas Tarlac where he 
suffered from severe malnutrition, malaria, and dysentery, 
which greatly decreased his natural defenses for disease.  
According to Dr. P., approximately one year before the 
veteran's death, the veteran sought treatment on two 
occasions, each time complaining of easy fatigability, 
dyspnea, palpitation body weakness, and dizziness.  Upon 
physical examinations, soft blowing murmurs were noted on the 
aortic area of the heart.  The apex bent was beyond the 
normal limits.  Tachycardia was present and the veteran's 
blood pressure was elevated.  Dr. P. noted that his 
impression was dilatation and enlargement of the heart.  

In a private medical statement from Dr. E.T.C., dated in 
September 2004, Dr. C. indicated that he had treated the 
veteran for malaria from October to July 1947.  

In a private medical statement from Dr. B.R., dated in March 
2005, Dr. R. stated that the veteran was hospitalized for 
five days in April 1976.  According to Dr. R., the veteran's 
admitting diagnosis was pneumonia and congestive heart 
failure, secondary to left ventricle failure.  Dr. R. 
reported that the veteran's discharge diagnosis was 
"rheumatic heart disease, MR, left ventricle hypertrophy, in 
failure pneumonia, basal."  Dr. R. indicated that all 
records from 1990 and prior to, no longer existed.  

In a private medical statement from S.G., Medical Records 
Senior Librarian at the Dr. Paulino J. Garcia Memorial 
Research & Medical Center in Cabanatuan City, dated in June 
2005, S.G. stated that the veteran's name was found in the 
following admission logs: (1) dispensary consultation (March 
4, 1946); chief complaints were fever and chills for two 
days; the diagnosis was sore throat and (?) rheumatic fever, 
and (2) dispensary consultation (March 26, 1946); chief 
complaints were malaise, mild on/off fever, joint pains; 
diagnosis was rheumatic fever, to rule out protracted 
influenza.  

In August 2005, the appellant submitted copies of medical 
articles on valvular heart disease from the Internet.   

In October 2005, the appellant submitted a duplicative copy 
of the May 1946 Affidavit for Philippine Army Personnel.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

In the instant case, the Board finds that the private medical 
statement from S.G., Medical Records Senior Librarian at the 
Dr. Paulino J. Garcia Memorial Research & Medical Center, 
dated in June 2005, is new and material because it was not 
previously of record and it relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for the cause of the veteran's death.  This statement 
indicates that in March 1946, while the veteran was still in 
the military, he was treated for rheumatic fever.  While this 
evidence does not include an opinion linking such to the 
veteran's fatal valvular heart disease, it is well recognized 
that there is a potential relationship between rheumatic 
fever and valvular heart disease.  Accordingly, the Board 
finds that this evidence raises a reasonable possibility of 
substantiating the appellant's underlying claim.             

The additional evidence in question is new and material 
within the meaning of the cited legal authority.  In light of 
the foregoing, the claim for entitlement to service 
connection for the cause of the veteran's death is reopened.   


ORDER

As new and material evidence has been received, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened; the appeal is granted to this 
extent only.    
                                                           
REMAND

Since the Board has reopened the claim for service connection 
for service connection for the cause of the veteran's death, 
the RO must adjudicate it on a de novo basis.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Board further notes that as determined in Hupp v. 
Nicholson, 21 Vet App 342 (2007), when adjudicating a claim 
for service connection for the cause of the veteran's death, 
VA must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for such a claim must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected.  The RO must ensure such specific notice has been 
furnished to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  The 
notification letter should include an 
explanation under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) as to the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the veteran's death as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet App 342 (2007).  Such 
notice must be specifically tailored to 
the appellant's claim.

2.  After completion of any other 
indicated development, the RO should 
adjudicate the claim for service 
connection for the cause of the veteran's 
death on a de novo basis.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative must be 
provided with a Supplemental Statement of 
the Case (SSOC), which must contain 
notice of all relevant actions taken on 
the claims for benefits, including a 
summary of the evidence and all of the 
law and regulations that are applicable.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


